 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 355 NLRB No. 61 
350 
Chrysler, LLC 
and Local 412, International Union, 
United Automobile, Aerospace and Agricultural 
Implement Workers of America (UAW), AFLŒ
CIO.  
Case 7ŒCAŒ51553 
August 5, 2010 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND PEARCE On January 6, 2010, the two sitting members of the 
Board issued a Decision and 
Order in this proceeding, 
which is reported at 354 NLRB 1032.
1  Thereafter, the 
General Counsel filed an application for enforcement in 
the United States Court of Appeals for the Sixth Circuit.  
                                                          
 1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a thre
e-member group, all of the powers 
of the National Labor Relations Boar
d in anticipation of the expiration 
of the terms of Members Kirsanow
 and Walsh on December 31, 2007.  
Thereafter, pursuant to this delega
tion, the two sitting members issued 
decisions and orders in unfair labor
 practice and representation cases. 
On June 17, 2010, the United States Supreme Court is-
sued its decision in 
New Process Steel, L.P. v. NLRB
, 130 S.Ct. 2635, holding that under Section 3(b) of the 
Act, in order to exercise the delegated authority of the 

Board, a delegee group of at 
least three members must be 
maintained.  Thereafter, the 
court of appeals dismissed 
the General Counsel™s application for enforcement.
   The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.
2   The Board has considered the judge™s decision and the 
record in light of the exceptions and brief and has de-
cided to affirm the judge™s rulings, findings, and conclu-
sions and to adopt the recommended Order to the extent 
and for the reasons stated in 
the decision reported at 354 
NLRB 1032, which is incorp
orated by reference. 
                                                          
 2 Consistent with the Board™s general practice in cases remanded 
from the courts of appeals, and for reasons of administrative economy, 
the panel includes the members who pa
rticipated in the original deci-
sion.  Furthermore, under the Board™s standard procedures applicable to 
all cases assigned to a panel, the Board Members not assigned to the 
panel had the opportunity to particip
ate in the adjudication of this case 
at any time up to the i
ssuance of this decision. 
 